976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Sedessa RUSTIN, Administratrix of the Estate of JamesKenneth Tate.
No. 92-5190.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.

Before Buckley, Sentelle and KAREN LeCRAFT Henderson, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for writ of mandamus, it is


2
ORDERED that the petition be denied.   By order filed July 6, 1983, the district court record in this case was unsealed.   On August 13, 1992, the district court ruled on the motions for summary judgment.   Accordingly, the request for a writ of mandamus directing the district court to act on the pending motions and to schedule pretrial and trial dates is moot.   To the extent petitioner seeks a writ of mandamus directing the district court how to rule on the motions for summary judgment, petitioner has not demonstrated a clear and indisputable right to the relief requested, and she has an adequate alternative remedy via an appeal from the district court's judgment.   See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (U.S.1988);   Kerr v. United States District Court, 426 U.S. 394, 402-03 (1976).